The Chancellor
decided that a person who purchases property from a defendant in a foreclosure suit, .after the bill has been taken as confessed against him, takes such property subject to all the rights of the complainant; and is bound by the admission made by such defendant in suffering the bill to-be taken as confessed against him. That where an original bill is taken as confessed, and an amended bill is subsequently filed, making other persons parties, the order pro confesso is thereby opened.